Citation Nr: 0705943	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-41 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for degenerative 
arthritis of the left hip, status post total hip replacement, 
claimed as secondary to a service-connected right knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1941 to November 
1945.  He is a World War II and Peacetime Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for bilateral hearing 
loss and degenerative arthritis of the left hip, status post 
total hip replacement, claimed as secondary to a service-
connected right knee condition.

A motion to advance this case on the Board's docket was 
received and granted by the Board in February 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.

3.  There is no competent evidence of a nexus between a left 
hip disability and the service-connected right knee 
disability.






CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  A left hip disability is not proximately due to or the 
result of a service-connected right knee disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2004 letter.  In the November 2004 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records or medical opinions.  The letter also 
informed the veteran that he must show evidence of the 
claimed physical condition and a relationship between the 
claimed condition and the service-connected condition to 
warrant service connection caused by a service-connected 
condition.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to identify any other evidence or information that 
he believed would support his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Although this notice was issued following the initial 
adjudication of his claims, as will be discussed below, the 
Board finds that the claims for service connection must be 
denied.  Thus, any error as to the timeliness of notice with 
respect to the disability rating or effective date elements 
of the claims is moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records, VA outpatient treatment 
records from August 2000 to August 2004, and private 
treatment records from July 1997 to November 2004.  VA also 
provided the veteran with an examination in connection with 
his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

II.  Bilateral Hearing Loss

The veteran stated in his July 2005 personal statement that 
he was a gunnery instructor and operated ranges for 
antiaircraft during his active service.  The veteran alleges 
that he suffers from hearing loss as a result of his ears 
being exposed to a loud noise environment during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.  In 
this regard, the Board notes a November 1945 report of 
physical examination conducted prior to discharge, which 
shows that the veteran's hearing was 15/15 with whispered 
voice.  There is no evidence of any complaints or treatment 
for hearing loss for several decades after service.  In fact, 
the first medical evidence demonstrating a hearing loss 
disability is a January 2003 VA audiological consultation, 
see 38 C.F.R. § 3.385, which is dated over fifty years 
following the veteran's discharge from service.  

Furthermore, although the veteran believes his hearing loss 
to be the result of noise exposure in service, the veteran 
specifically stated during the November 2005 VA audiological 
examination that he did not notice hearing problems until the 
1960s.  Thus, there is no clearly evidence of continuity of 
symptomatology from service until now.

As to whether the current hearing disability may be related 
to the noise exposure in service, the Board finds the most 
probative evidence of record to be the report of a VA 
audiological examination conducted in October 2005.  During 
the examination, the veteran explained that he believed noise 
exposure while serving as gunnery instructor and machinist, 
and being involved in training exercises, caused his hearing 
loss disability.  As noted, the veteran also indicated that 
the onset of his hearing loss occurred during the 1960s, and 
he reported that it had become progressively worse since that 
time.  Upon a review of the claims file, the examiner noted 
that the veteran had normal, bilateral hearing in service 
according to his whispered voice test at separation.  On 
physical examination of the veteran, noted puretone 
thresholds, in decibels, were as follows:  



HERTZ




500
1000
2000
3000
4000
RIGHT
25
30
45
70
85
LEFT
30
30
30
50
65

Average puretone thresholds were 58 decibels in the right ear 
and 44 decibels in the left ear.  Speech recognition scores 
were 100 percent for both ears.  The audiologist stated that 
the results showed mild to profound sensorineural hearing 
loss in the right ear, and mild to moderately severe 
sensorineural hearing loss in the left ear.  

In the November 2005 VA examination addenda, the examiner 
opined that the veteran's hearing loss is less likely than 
not related to military noise exposure or acoustic trauma, 
since "noise exposure caused by noise or acoustic trauma 
occurs at the time of exposure and not years later."  There 
is no contrary medical opinion of record.  

While the veteran may sincerely believe that his hearing loss 
is related to noise exposure in service, he is not competent 
to offer an opinion on medical matters, such as the etiology 
of his hearing loss disability.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In summary, the Board finds that there is no evidence of 
hearing loss at the time he separated from service, no 
evidence of manifestations of sensorineural hearing loss to a 
compensable degree within one year following his discharge 
from service, and no evidence of continuity of symptomatology 
of hearing loss from the time he separated from service until 
now.  As noted, a VA examiner specifically concluded that a 
relationship between the current disability and military 
service is unlikely.  Accordingly for the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against the claim for service connection for bilateral 
hearing loss disability, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.



III.  Left Hip Disability

The veteran contends that his left hip disability was 
incurred on a secondary basis as a result of his service-
connected right knee disability.

As noted previously, in general, service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order for service connection to be granted on a secondary 
basis, three elements must be present: a current disability, 
a service-connected disability, and a medical nexus.  See 38 
C.F.R. § 3.310(a) (2006).

At the outset of this discussion, the Board notes that is a 
current diagnosis of a left hip condition.  Specifically, the 
veteran was diagnosed with bilateral degenerative joint 
disease of both hips in December 2001, as noted in a December 
2001 private treatment record.  Subsequently, in August 2004, 
the veteran had total left hip replacement.  In addition, 
service connection is in effect for a right knee disability.  
Therefore, the first two elements are accordingly satisfied.

Although the veteran does not contend that he incurred his 
left hip condition in active service or on a direct basis, as 
due to an injury or disease incurred in active service, the 
Board notes that the service medical records in conjunction 
with this claims file do not reference to any treatment or 
diagnosis of a left hip condition.  There is also no medical 
or other evidence of record suggesting a relationship between 
his left hip disability and his military service.

In April 2005, the veteran was afforded a VA examination for 
his left hip condition.  During the examination, the veteran 
stated that he did not incur left hip pain until 
approximately 2001.  He explained that the pain became 
progressive in his left hip, and to alleviate the pain, total 
left hip replacement was performed in August 2004.  Since the 
procedure, the veteran indicated that he is able to walk, 
take care of daily activities, and drive; however, he has 
problems when lifting.  On physical examination of the 
veteran, the examiner indicated no tenderness on palpation of 
a 12 centimeter scar or on the left hip.  Range of motion 
testing for the left hip revealed flexion to 90 degrees, 
extension to 80 degrees, 45 degrees of abduction, and 30 
degrees of adduction.  The examiner diagnosed the veteran 
with progressive degenerative arthritis of the left hip with 
total hip replacement.  

The examiner concluded that since the veteran's left hip pain 
did not occur until approximately 2001, "[t]hat represents 
approximately 60 years until he developed pain in his left 
hip . . . [t]herefore, it is the examiner's opinion that it 
is less likely than not that his left hip is related to his 
right knee injury." 

Furthermore, in an August 2004 private treatment note, it was 
noted that the veteran had asked his private physician 
whether his left hip problem could be related to his old 
right knee injury.  The physician stated that since his left 
hip symptoms initially started in 2001 or 2002, and there is 
no record of an old hip injury in service, there would be a 
"hard time relating a contralateral hip problem to a 60-
year-old knee injury on the opposite side."  

There are no contrary medical opinions of record suggesting 
that his left hip disorder is related to his service-
connected disability.  While the veteran may sincerely 
believe that a relationship exists, he has not been shown to 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Beausoleil, 
Espiritu, supra.

In light of the medical opinions of the VA examiner and the 
veteran's treating physician, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for left hip condition, claimed as 
secondary to a service-connected right knee disorder, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for degenerative arthritis 
of the left hip, status post total hip replacement, claimed 
as secondary to a service-connected right knee disability is 
denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


